DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 01/29/2021 is entered. All the claims have been examined based on the merits of the claims.
Priority
2.	This application is a 371 from PCT/JP 2019029916 filed 07/30/2019 which claims foreign priority from JP2018142225, JP2018142051 and JP2018142045 filed 07/30/2018. The certified copies of the foreign priority applications were received on 01/29/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/26/2022 have been considered and attached.
Response to Arguments
4.	Applicant’s arguments, see pages 5-10, filed 05/16/2022, with respect to claims 7-15, 21-32 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn.
Allowable Subject Matter
5.	Claims 7-15, 21-32 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 



7.	The affidavit under 37 CFR 1.132 filed 05/16/2022 is sufficient to overcome the rejection of claim 7 based upon the statement that the claimed invention has either criticality or superiority over the prior art of record. In particular, see pages 2-3 of 5 of the affidavit, “when the ratio “O/M0.010-0.25 is made relatively large, a reflective index of the fine metal wire is made closer to that of a transparent substrate, at the region on the interface side of the fine metal wire on the transparent substrate side. Thereby, its transparency is further improved (see paragraphs [0090] and [0097] of the present application).  In addition, when the ratio “O/M0.75-0.50” is made relatively small, a content-of the metal atom becomes large. Thereby, its conductivity is further improved. On the other hand, the cited reference Tomai does not disclose or suggest making a ratio “O/M” non-uniform in thickness direction, when a skilled person in the art reading Tomai would not recognize to make the ratio “O/M” non-uniform in thickness direction.”  
Accordingly, the rejection is withdrawn and the independent claim 7 is allowed. The dependent claims 8-15 and 21-32 are also allowed based on their dependencies from the independent claim 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627